UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2014 Item 1. Report to Stockholders. Balter Long/Short Equity Fund Annual Report October 31, 2014 Institutional Class [BEQIX] TABLE OF CONTENTS Shareholder Letter 1 Performance Information 3 Allocation of Portfolio Holdings 4 Schedule of Investments 5 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 30 Expense Example 31 Trustees and Executive Officers 33 Additional Information 35 Privacy Notice 36 1 2 Balter Long/Short Equity Fund Performance Information For the period ended October 31, 2014 (Unaudited) 3 Month 6 Month 9 Month Since Inception Balter Long/Short Equity Fund- Institutional Class 0.40% 1.52% 0.00% (0.10)% 1 Russell 2000 Index 5.11% 4.83% 4.80% 1.90% 2 S&P 500 Index 5.05% 8.22% 14.97% 10.99% 2 A $50,000 investment in the Balter Long/Short Equity Fund - Institutional Class Performance data represents past performance; past performance does not guarantee future results.Performance data excludes the effect of applicable sales charges.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (855) 854-7258, or visiting www.balterliquidalts.com. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of Fund shares. The returns reflect fee waivers in effect. In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 Index is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The Russell 2000 is constructed to provide a comprehensive and unbiased small-cap barometer and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small-cap opportunity set. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. One cannot invest directly in an index. 1Not annualized.Commenced operations on December 31, 2013. 2Not annualized.Since inception return as of December 31, 2013. 3 Balter Long/Short Equity Fund Allocation of Investments · October 31, 2014 (Unaudited) Balter Long/Short Equity Fund Allocation of Securities Sold Short, Written Options and Swap Contracts · October 31, 2014 (Unaudited) 4 Balter Long/Short Equity Fund SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2014 Shares Value COMMON STOCKS: 68.8% Automobiles & Components: 0.6% Motorcar Parts of America, Inc. * ^ $ Capital Goods: 1.4% Asahi Diamond Industrial Co. Ltd. B/E Aerospace, Inc. * Chart Industries, Inc. * The Greenbrier Cos, Inc. ^ Taser International, Inc. * Commercial& Professional Services: 1.8% Franklin Covey Co. * ^ Korn/Ferry International * ^ Sanix, Inc. * Waste Connections, Inc. ^ Communications Equipment: 1.4% COM DEV International Ltd. ^ Consumer Durables & Apparel: 0.9% Garmin Ltd. ^ Kate Spade & Co. * Unifi, Inc. * West Holdings Corp. ^ Consumer Services: 1.0% Good Times Restaurants, Inc. * ^ LifeLock, Inc. * Panera Bread Co. - Class A * ^ Unibet Group PLC Diversified Financials: 2.9% Actua Corp. * ^ Berkshire Hathaway, Inc. - Class B* ^ Moody's Corp. Texas Pacific Land Trust ^ Zenkoku Hosho Co., Ltd. Energy: 5.8% Aegean Marine Petroleum Network, Inc. ^ Baker Hughes, Inc. Bankers Petroleum Ltd. * ^ Gulfport Energy Corp. * ^ Mitcham Industries, Inc. * ^ Parex Resources, Inc. * ^ 5 SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2014 (continued) Shares Value Energy (continued) QEP Resources, Inc. $ Rice Energy, Inc. * ^ Schoeller-Bleckmann Oilfield Equipment AG ^ Xtreme Drilling & Coil Services Corp. * ^ YPF SA - ADR ^ Food, Beverage & Tobacco: 0.5% Bakkafrost P/F Inventure Foods, Inc. * ^ Health Care Equipment & Services: 7.4% AAC Holdings, Inc. * ^ ABIOMED, Inc. * ^ Accuray, Inc. * ^ BioTelemetry, Inc. * ^ Community Health Systems, Inc. * ^ Edwards Lifesciences Corp. * ^ Ensign Group, Inc. ^ Extendicare, Inc. ^ Healthways, Inc. * ^ Invacare Corp. ^ Iridex Corp. * ^ Masimo Corp. * ^ NxStage Medical, Inc. * ^ OraSure Technologies, Inc. * ^ Spectranetics Corp. * ^ Vascular Solutions, Inc. * ^ Volcano Corp. * ^ Household & Personal Products: 0.4% MusclePharm Corp. * ^ Materials: 0.6% U.S. Concrete, Inc. * ^ Media: 5.5% CBS Corp. - Class B Liberty Global PLC* ^ Liberty Media Corp. - Class C * ^ Madison Square Garden Co. - Class A* Media General, Inc. * ^ Nexstar Broadcasting Group, Inc. - Class A ^ Sirius XM Holdings, Inc. * Tribune Publishing Co. * Viacom, Inc. - Class B 6 SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2014 (continued) Shares Value Mining: 0.2% Badger Daylighting Ltd. * ^ $ Pharmaceuticals, Biotechnology & Life Sciences: 5.2% Alexion Pharmaceuticals, Inc. * ^ Auspex Pharmaceuticals, Inc. * ^ BioDelivery Sciences International, Inc. * ^ Bluebird Bio, Inc. * Cancer Genetics, Inc. * ^ Enanta Pharmaceuticals, Inc. * ^ Medivation, Inc. * ^ MiMedx Group, Inc. * ^ Nippon Shinyaku Co. Taro Pharmaceutical Industries Ltd. * Retailing: 2.4% Abercrombie & Fitch Co. - Class A Advance Auto Parts, Inc. Dollar Tree, Inc. * Macy's, Inc. Ryohin Keikaku Co. Ltd. ^ TripAdvisor, Inc. * ^ Semiconductors & Semiconductor Equipment: 5.5% Brooks Automation, Inc. ^ Exar Corp. * ^ Ferrotec Corp. ^ FormFactor, Inc. * ^ Integrated Device Technology, Inc. * ^ MaxLinear, Inc. - Class A* ^ Micrel, Inc. ^ Microchip Technology, Inc. ^ Pixelworks, Inc. * ^ RF Micro Devices, Inc. * Silicon Motion Technology Corp. - ADR ^ Skyworks Solutions, Inc. ^ SunEdison, Inc. * ^ Vitesse Semiconductor Corp. * ^ Software & Services: 14.1% 58.com, Inc. - ADR * ^ Autohome, Inc. - ADR * ^ Callidus Software, Inc. * ^ CANCOM SE * Constant Contact, Inc. * ^ Ebix, Inc. ^ Glu Mobile, Inc. * ^ Information Services Group, Inc. * ^ 7 SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2014 (continued) Shares Value Software & Services (continued) Lionbridge Technologies, Inc. * ^ $ LogMeIn, Inc. * ^. Mandalay Digital Group, Inc. * ^ MasterCard, Inc. - Class A ^ MeetMe, Inc. * ^ Perficient, Inc. * ^ Proofpoint, Inc. * ^ Rubicon Project, Inc. * ^ Saba Software, Inc. * ^ Seachange International, Inc. * SPS Commerce, Inc. * ^ TiVo, Inc. * ^ Transcosmos, Inc. Visa, Inc. - Class A ^ WNS Holdings Ltd. - ADR * ^ Technology Hardware & Equipment: 8.6% Agilysys, Inc. * Apple, Inc. ^ Applied Optoelectronics, Inc. * ^ Aruba Networks, Inc. * ^ CalAmp Corp. * ^ Extreme Networks, Inc. * ^ Flextronics International Ltd. * Methode Electronics, Inc. ^ Newport Corp. * ^ Numerex Corp. - Class A* ^ OSI Systems, Inc. * ^ QUALCOMM, Inc. ^ Ruckus Wireless, Inc. * ^ ShoreTel, Inc. * ^ Telecommunication Services: 0.8% inContact, Inc. * ^ Monitise PLC * SoftBank Corp. Transportation: 1.8% AMERCO ^ American Airlines Group, Inc. Canadian Pacific Railway Ltd. Delta Air Lines, Inc. Hertz Global Holdings, Inc. * Quality Distribution, Inc. * ^ TOTAL COMMON STOCKS (Cost $81,586,053) $ 8 SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2014 (continued) Contracts (100 shares per contract) Value PURCHASED OPTIONS: 0.0% Call Options: 0.0% 33 Apple, Inc., Expiration 11/14/14, Strike Price $101 * $ TOTAL PURCHASED OPTIONS (Cost $6,493) $ Shares Value RIGHTS: 0.0% Furiex Pharmaceuticals, Inc. Contingent Valued Right * (1) $ TOTAL RIGHTS (Cost $0) $ SHORT-TERM INVESTMENTS: 31.6% Money Market Funds: 31.6% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01% ** $ TOTAL SHORT-TERM INVESTMENTS (Cost $40,178,135) $ TOTAL INVESTMENTS IN SECURITIES: 100.4% (Cost $121,770,681) $ Liabilities in Excess of Other Assets: (0.4)% ) TOTAL NET ASSETS: 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing security. ** The rate quoted is the annualized seven-day effective yield as of October 31, 2014. ^ All or a portion of the shares have been committed as collateral for securities sold short. (1) Level 3 security. See Note 2 for more information. ADR American Depositary Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 Balter Long/Short Equity Fund SCHEDULE OF SECURITIES SOLD SHORT* AT OCTOBER 31, 2014 Shares Value COMMON STOCKS: 22.1% Automobiles & Components: 0.9% Dorman Products, Inc. $ Motorcar Parts of America, Inc. Banks: 0.4% Ocwen Financial Corp. Standard Chartered PLC Capital Goods: 3.3% AAON, Inc. AGCO Corp. Beacon Roofing Supply, Inc. Chicago Bridge & Iron Co. NV John Bean Technologies Corp. Kubota Corp. NN, Inc. OSRAM Licht AG Power Solutions International, Inc. SGL Carbon SE TAL International Group, Inc. Titan International, Inc. Veritiv Corp. Vicor Corp. Commercial& Professional Services: 0.9% Matthews International Corp. Mobile Mini, Inc. VSE Corp. Consumer Durables & Apparel: 0.4% Callaway Golf Co. iRobot Corp. Consumer Services: 1.3% 2U, Inc. Buffalo Wild Wings, Inc. Papa Murphy's Holdings, Inc. Pinnacle Entertainment, Inc. Six Flags Entertainment Corp. Diversified Financials: 0.2% Janus Capital Group, Inc. 10 SCHEDULE OF SECURITIES SOLD SHORT* AT OCTOBER 31, 2014 (continued) Shares Value Energy: 1.1% CARBO Ceramics, Inc. $ Diamond Offshore Drilling, Inc. Nuverra Environmental Solutions, Inc. Seventy Seven Energy, Inc. Food & Staples Retailing: 0.2% Metro AG Food, Beverage & Tobacco: 0.6% Inventure Foods, Inc. Remy Cointreau SA Health Care Equipment & Services: 1.2% Athenahealth, Inc. Bio-Reference Laboratories, Inc. Chemed Corp. IDEXX Labs, Inc. Medidata Solutions, Inc. Meridian Bioscience, Inc. Varian Medical Systems, Inc. Household & Personal Products: 0.6% Nu Skin Enterprises, Inc. Materials: 0.8% Balchem Corp. US Silica Holdings, Inc. Vale SA - ADR Media: 0.4% National CineMedia, Inc. Rentrak Corp. Pharmaceuticals, Biotechnology & Life Sciences: 1.7% Akorn, Inc. Endo International PLC Galenica AG Orexo AB Osiris Therapeutics, Inc. Prosensa Holding NV Synageva BioPharma Corp. Valeant Pharmaceuticals International, Inc. 11 SCHEDULE OF SECURITIES SOLD SHORT* AT OCTOBER 31, 2014 (continued) Shares Value Retailing: 2.0% Best Buy Co., Inc. $ Big 5 Sporting Goods Corp. Five Below, Inc. MarineMax, Inc. Monro Muffler Brake, Inc. Outerwall, Inc. Tractor Supply Co. Tuesday Morning Corp. Semiconductors & Semiconductor Equipment: 1.3% Advanced Energy Industries, Inc. ASML Holding NV - NYRS Broadcom Corp. Canadian Solar, Inc. Cavium, Inc. Monolithic Power Systems, Inc. SunPower Corp. Software & Services: 4.2% Amber Road, Inc. Cardtronics, Inc. Comverse, Inc. Cornerstone OnDemand, Inc. Cvent, Inc. Demandware, Inc. Dena Co. Ltd. Ellie Mae, Inc. Gemalto NV Heartland Payment Systems, Inc. International Business Machines Corp. ManTech International Corp. - Class A MAXIMUS, Inc. NeuStar, Inc. PRGX Global, Inc. Teradata Corp. Ultimate Software Group, Inc. YY, Inc. - ADR Technology Hardware & Equipment: 0.5% ARRIS Group, Inc. Dot Hill Systems Corp. Methode Electronics, Inc. ViaSat, Inc. 12 SCHEDULE OF SECURITIES SOLD SHORT* AT OCTOBER 31, 2014 (continued) Shares Value Transportation: 0.1% JB Hunt Transportation Services, Inc. $ TOTAL COMMON STOCKS (Proceeds $29,020,902) $ EXCHANGE TRADED FUNDS: 4.8% Direxion Daily Small Cap Bull 3X Shares $ iShares MSCI Australia ETF iShares MSCI South Korea Capped ETF iShares MSCI Turkey ETF iShares PHLX Semiconductor ETF iShares Russell 2000 ETF iShares Russell 2000 Growth ETF Market Vectors Biotech ETF ProShares UltraPro Short Russell 2000 TOTAL EXCHANGE TRADED FUNDS (Proceeds $5,891,638) $ EXCHANGE TRADED NOTES: 0.1% iPATH S&P hort-Term Futures ETN $ TOTAL EXCHANGE TRADED NOTES (Proceeds $118,539) $ Total Securities Sold Short (Proceeds $35,031,079) $ Percentages are stated as a percent of net assets. * All securities sold short are non-income producing. ADR American Depositary Receipt ETF Exchange Traded Funds ETN Exchange Traded Note The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF OPTIONS WRITTEN AT October 31, 2014 Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN : 0.0% 33 Apple, Inc. , Expiration 12/20/14, Strike Price $110 $ TOTAL CALL OPTIONS WRITTEN (Proceeds $2,218) $ The accompanying notes are an integral part of these financial statements. 14 SCHEDULE OF SWAP CONTRACTS AT October 31, 2014 Counterparty Security Number of Contracts Notional Amount Interest Rate Received/(Paid) Termination Date Unrealized Appreciation/ (Depreciation) LONG TOTAL RETURN SWAP CONTRACTS Goldman Sachs International Eclat Textile Company, Ltd. $ % 6/5/2024 $ ) Goldman Sachs International Hermes Microvision, Inc. % 5/8/2024 Goldman Sachs International King Slide Works Co., Ltd. % 6/21/2024 ) Goldman Sachs International Playtech PLC % 5/8/2024 ) $ $ ) The accompanying notes are an integral part of these financial statements. 15 Balter Long/Short Equity Fund STATEMENT OF ASSETS AND LIABILITIES October 31, 2014 ASSETS: Investments in securities, at value: (cost of $121,770,681) $ Deposits at brokers Cash Foreign currency (cost $3,151,978) Unrealized gain on swap contracts Receivables: Securities sold Dividends and interest Prepaid expenses Total assets LIABILITIES: Securities sold short (proceeds $35,031,079) Written options (proceeds $2,218) Unrealized loss on swap contracts Payables: Securities purchased Advisory fees Administration and accounting fees Transfer agent fees and expenses Accrued expenses and other payables Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation (depreciation) on: Investments, foreign currency, and foreign currency translation Securities sold short Swaps ) Written options ) NET ASSETS $ INSTITUTIONAL CLASS: Net Assets $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 16 Balter Long/Short Equity Fund STATEMENT OF OPERATIONS For the Period Ended October 31, 2014* INVESTMENT INCOME: Dividends (net of foreign taxes withheld of $15,346) $ Interest Total investment income EXPENSES: Investment advisory fees Administration and accounting fees Transfer agent fees and expenses Federal and state registration fees Audit fees Chief Compliance Officer fees Legal fees Reports to shareholders Trustee fees and expenses Custody fees Other Total expense before reimbursement from advisor Dividends and interest expense Total expense before reimbursement from advisor Expense reimbursement from advisor (Note 3) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, SECURITIES SOLD SHORT, SWAPS, WRITTEN OPTIONS, AND FOREIGN CURRENCY AND FOREIGN CURRENCY TRANSLATION Net realized gain (loss) on transactions from: Investments ) Securities sold short ) Swaps ) Written options ) Foreign currency and foreign currency translation ) Total net realized gain (loss) on transactions ) Net change in unrealized gain (loss) on: Investments Securities sold short Swaps ) Written options ) Foreign currency and foreign currency translation Total net unrealized gain (loss) Net realized and unrealized gain on investments, securities sold short, swap contracts, written options, and foreign currency and foreign currency translation Net decrease in net assets resulting from operations $ ) *Fund commenced operations on December 31, 2013. The accompanying notes are an integral part of these financial statements. 17 Balter Long/Short Equity Fund STATEMENT OF CHANGES IN NET ASSETS Period Ended October 31, 2014* OPERATIONS: Net investment loss $ ) Net realized loss on investments, securities sold short, swaps, written options, and foreign currency and foreign currency translation ) Net change in unrealized appreciation on investments, securities sold short, swaps, written options, and foreign currency and foreign currency translation Net decrease in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period - End of period $ Accumulated net investment loss $ ) CHANGES IN SHARES OUTSTANDING: Shares sold Shares redeemed ) Net increase in shares outstanding * Fund commenced operations on December 31, 2013. The accompanying notes are an integral part of these financial statements. 18 Balter Long/Short Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period from December 31, 2013(1) through October 31, 2014 Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss (2) ) Net realized and unrealized gain on investments Total from investment operations ) LESS DISTRIBUTIONS: From net investment income - From net realized gain - Total distributions - Net asset value, end of period $ Total return -0.10 % RATIO/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived (4) % After fees waived (4) % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived (5) )% After fees waived (5) )% Portfolio turnover rate % (1) Fund commenced operations on December 31, 2013. (2) Calculated using the average shares outstanding method. (3) Not annualized. The ratio of expenses to average net assets includes dividends and interest on short positions.The expense ratio excluding dividends and interest on short positions was 2.22% before fees waived and 2.19% after fees waived for the period ended October 31, 2014. (5) The net investment income ratios include dividends and interest on short positions. (6) Annualized. The accompanying notes are an integral part of these financial statements. 19 Balter Long/Short Equity Fund NOTES TO FINANCIAL STATEMENTS – October 31, 2014 NOTE 1 - ORGANIZATION The Balter Long/Short Equity Fund (the “Fund”) is a non-diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company. The Fund commenced operations on December 31, 2013. The Fund’s investment objective is to seek long-term capital appreciation. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at amortized cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Valuation Committee.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by the Fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. 20 Balter Long/Short Equity Fund NOTES TO FINANCIAL STATEMENTS – October 31, 2014 (continued) Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of October 31, 2014. See the Schedule of Investments for industry breakouts. Balter Long/Short Equity Fund Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks^ $ $
